Root, J.
This is an appeal from an order overruling objections to the appraisal of, and to the confirmation of, a sale of certain real estate. The defendants appeal.
It is first argued that the appraised value of the real estate is too low. No bill of exceptions of the evidence submitted to the district court concerning the value of the real estate has been filed in this court, and we shall presume that the finding of the trial court upon the issue of value is sustained by the evidence. Johnson v. Craig, 61 Neb. 98.
The defendants contend that the district court erred in permitting the county clerk to attach his seal to his cer*101tificatu of incumbrances, and that the certificate is insufficient in that it does not refer to any liens junior to those included in the decree of foreclosure. The appellants own the equity of redemption of the mortgaged premises, and would not have been prejudiced if no certificate of liens had been filed. La Flume v. Jones, 5 Neb. 256; Smith v. Foxworthy, 39 Neb. 214; Hamer v. McKinley-Lanning Loan & Trust Co., 52 Neb. 705; Ballou v. Sherwood, 58 Neb. 20; Green v. Paul, 60 Neb. 7. It appears that the only incumbrances deducted were taxes, and that the property sold for more than two-thirds of its gross value as determined by the sheriff and the other appraisers.
For the reason that we find nothing in the record to suggest a suspicion that the appellants were in any manner prejudiced by the matters referred to in their brief, the judgment of the district court is
Affirmed.